                                                                1 Marquis Aurbach Coffing
                                                                  Craig R. Anderson, Esq.
                                                                2 Nevada Bar No. 6882
                                                                  Kathleen A. Wilde, Esq.
                                                                3 Nevada Bar No. 12522
                                                                  10001 Park Run Drive
                                                                4 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                5 Facsimile: (702) 382-5816
                                                                  canderson@maclaw.com
                                                                6 kwilde@maclaw.com
                                                                    Attorneys for LVMPD Defendants
                                                                7

                                                                8                             UNITED STATES DISTRICT COURT
                                                                9                                     DISTRICT OF NEVADA
                                                               10
                                                                    KIRSTIN BLAISE LOBATO,                               CASE NO. 2:19-cv-01273
                                                               11
MARQUIS AURBACH COFFING




                                                                                                   Plaintiff,
                                                               12          vs.                                         STIPULATION FOR EXTENSION OF
                                                                                                                       TIME TO FILE REPLY IN SUPPORT
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 LAS VEGAS METROPOLITAN POLICE                            OF MOTION FOR PARTIAL
                                Las Vegas, Nevada 89145




                                                                  DEPARTMENT, THOMAS THOWSEN,                          DISMISSAL and PROPOSED ORDER
                                  10001 Park Run Drive




                                                               14 and JAMES LaROCHELLE,

                                                               15                                  Defendants.

                                                               16
                                                                           Plaintiff Kirstin Blaise Lobato, by and through counsel of record, and Defendants
                                                               17
                                                                    Las Vegas Metropolitan Police Department, Thomas Thowsen, and James LaRochelle,
                                                               18
                                                                    through their counsel of record, hereby stipulate and agree that the time for Defendants to
                                                               19
                                                                    file their reply to Plaintiff’s Response to Defendants’ Motion for Partial Dismissal should be
                                                               20
                                                                    extended from October 25, 2019, to October 30, 2019.
                                                               21
                                                                           An extension is requested because the attorney primarily responsible for drafting the
                                                               22
                                                                    LVMPD Defendants’ Reply, Kathleen Wilde, has been out of the office addressing personal
                                                               23
                                                                    issues after her father suffered unexpected complications during what should have been
                                                               24
                                                                    minor surgery. Because the exigent circumstances were unexpected, other counsel were
                                                               25
                                                                    also limited in their ability to reschedule other matters that were already on calendar.
                                                               26
                                                                           / / /
                                                               27
                                                                                                                Page 1 of 2
                                                                                                                                MAC:14687-221 3883481_1 10/25/2019 10:14 AM
                                                                1          This Stipulation is made in good faith and not for the purpose of delay. This is the
                                                                2 first extension of time requested for filing a Reply in Support of the LVMPD Defendants’

                                                                3 Motion for Partial Dismissal.

                                                                4          DATED this 25th day of October, 2019.
                                                                5 MARQUIS AURBACH COFFING                        LOEVY & LOEVY

                                                                6
                                                                    By: /s/ Kathleen A. Wilde, Esq.              By: /s/ Megan Pierce, Esq.
                                                                7       Craig R. Anderson, Esq.                      Megan Pierce, Esq.
                                                                        Nevada Bar No. 6882                          311 N. Aberdeen St., 3rd floor
                                                                8       Kathleen A. Wilde, Esq.                      Chicago, IL 60607
                                                                        Nevada Bar No. 12522
                                                                9       10001 Park Run Drive                          Elizabeth Wang, Esq.
                                                                        Las Vegas, Nevada 89145                       2060 Broadway, Ste. 460
                                                               10       Attorneys for LVMPD                           Boulder, CO 80302
                                                                        Defendants
                                                                                                                      David Owens, Esq.
                                                               11
MARQUIS AURBACH COFFING




                                                                                                                      100 S. King St., #100-748
                                                                                                                      Seattle, WA 98104
                                                               12
                          (702) 382-0711 FAX: (702) 382-5816




                                                                                                                      LUKE ANDREW BUSBY, LTD.
                                                               13
                                Las Vegas, Nevada 89145




                                                                                                                      Luke Busby, Esq.
                                  10001 Park Run Drive




                                                               14                                                     Nevada Bar No. 10319
                                                                                                                      316 California Ave., #82
                                                               15                                                     Reno, NV 89509
                                                               16                                                        Attorneys for Plaintiff
                                                                                                                          Kirstin Blaise Lobato
                                                               17

                                                               18                                           ORDER

                                                               19          IT IS SO ORDERED that the above Stipulation is hereby GRANTED. Defendants

                                                               20 shall have until October 30, 2019, to file their reply to Plaintiffs Response to Defendants’

                                                               21 Motion for Partial Dismissal.
                                                                        DATED this ___ day of October, 2019.
                                                               22

                                                               23
                                                                                                             ________________________________
                                                                                                             RICHARD  F.STATES
                                                                                                                 UNITED  BOULWARE,    II JUDGE
                                                                                                                               DISTRICT
                                                               24                                            UNITED STATES DISTRICT JUDGE
                                                               25                                            DATED this 28th day of October, 2019.
                                                               26

                                                               27
                                                                                                           Page 2 of 2
                                                                                                                              MAC:14687-221 3883481_1 10/25/2019 10:14 AM
